Case 4:19-cv-00322-A Document 1-6 Filed 04/22/19      Page 1 of 1 PageID 16
                    141 305850 11
                            Lisa A. Biron
                           Reg. I 12775-049
                   Federal Correctional Institution
                            P.O. Box 1731
                           Waseca, MN 56093



Thomas A. Wilder, Clerk                            January
Tarrant Cotmty District Court
48th District
100 N. Calhoun Street
Fort Worth, TX 76196



Dear Mr. Wilder:
I have enclosed, for filing with the Court, a c.ornplaint to begin a civil
lawsuit in your Court.
Please forward any fonns that I am required to fill out in order to proceed
in forma pauperis as I am an indigent federal inmate with no assets or
present ability to pay any filing fee.
I understand that the Citation is a Court issued document, but I have for-
warded a copy of the c.ornplaint to the United States Attorney, Erin Nealy
Cox, via U.S. Certified Mail. She represents the Defendants and has a duty
to mitigate the costs of formal service. Therefore, no personal service
on the Defendants should be necessary.
Thank you for your prompt attention to this matter.
                                                   Sincerely,



                                                   Lisa Biron


Cc: Erin Nealy Cox, United States Attorney, N.D. Tex.
